Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 03 November 2021.
The claims have been amended as follows:
In claim 7, in line 7 -- and --  has been inserted after “tank;”, in line 10 “return” has been replaced with -- returning the waste water --  and in line 14 -- and --  has been inserted after “water,”. 
The following is an examiner’s statement of reasons for allowance: Claim 7 and claims dependent therefrom remain deemed allowable for reasons of record over all of the formerly applied or otherwise cited prior art and newly cited prior art, particularly in view of the recitation of “measuring the pH of the waste water in the pretreatment tank, wherein: when the measured pH of the waste water is not within a pre-established pH limit, return to the step of addition of a hypochlorite compound…wherein the pre-established pH limit is 8.2 to 9.5”. 
The amendment to claim 7 was made for purposes of mitigating a newly recognized issue per 35 U.S.C. 112 (b) concerning clarification of returning of the waste water to the step of addition of hypochlorite compound when the measured pH of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11/03/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778